Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2020                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160034(67)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                   SC: 160034                         Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                COA: 345268
                                                                   Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the motion of Markell Thomas Marsh to file a brief
  amicus curiae and to waive the filing fee is GRANTED. The amicus brief submitted on
  April 27, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 1, 2020

                                                                              Clerk